


EXHIBIT 10.2
SEVENTH AMENDMENT TO ADVISORY AGREEMENT
THIS SEVENTH AMENDMENT TO ADVISORY AGREEMENT (this “Amendment”), dated May 11,
2015 and effective as of April 1, 2015, is entered into by and among Hines
Global REIT Advisors LP, a Texas limited partnership (the “Advisor”), Hines
Global REIT Properties LP, a Delaware limited partnership (the “Company”), and
Hines Global REIT, Inc., a Maryland corporation and general partner of the
Company (the “General Partner”). The Advisor, the Company and the General
Partner are each a “Party” and collectively, the “Parties.” Capitalized terms
used but not defined herein shall have the meanings ascribed to such terms in
the Advisory Agreement (as defined below).
WHEREAS, the Parties entered into that certain Advisory Agreement (the “Original
Agreement”), dated as of August 3, 2009, pursuant to which the Advisor agreed to
provide certain services to the Company;
WHEREAS, the Original Agreement was amended by that certain Amendment to
Advisory Agreement dated effective as of August 2, 2010, and amended further by
that certain Second Amendment to Advisory Agreement dated effective as of
September 13, 2011, and amended further by that certain Third Amendment to
Advisory Agreement dated effective as of March 29, 2012, and amended further by
that certain Fourth Amendment to Advisory Agreement dated effective as of August
23, 2012, and amended further by that certain Fifth Amendment to Advisory
Agreement dated effective as of May 9, 2013, and amended further by that certain
Sixth Amendment, Acknowledgement of Renewal and Extension of Advisory Agreement
dated effective as of December 17, 2014 (such amendments together with the
Original Agreement, the “Advisory Agreement”);
WHEREAS, all of the independent directors of the General Partner (also being
members of the Conflicts Committee of the General Partner) have approved certain
changes to the Acquisition Fee payable to the Advisor pursuant to the Advisory
Agreement;
WHEREAS, the Parties now desire to further amend the Advisory Agreement by
decreasing the Acquisition Fee set forth in Section 9.01 of the Advisory
Agreement from 2.25% to 0.50%;
NOW, THEREFORE, in consideration of the premises and the mutual agreements,
representations and warranties herein set forth, and for other good and valuable
consideration, the Parties do hereby agree as follows:
1. The Advisory Agreement is hereby amended by replacing 2.25% in Section 9.01
of the Advisory Agreement with 0.50% so that the first sentence of Section 9.01
Acquisition Fees shall now read in its entirety as follows:
“The Company will pay the Advisor in cash or Units, or a combination of both,
the form of payment to be determined in the sole discretion of the Advisor, as
compensation for services including those described in Section 3.02, an
acquisition fee of 0.50% of the Initial Asset Value of each real estate
investment acquired by the Company, as well as reimburse the Advisor for all
expenses incurred by the Advisor in conjunction with such services as required
by Article 10.”
2. This Amendment constitutes an amendment to the Advisory Agreement. The
Parties hereby agree that this Amendment shall be effective as of April 1, 2015.
The terms and provisions of the Advisory Agreement and all other documents and
instruments relating and pertaining to the Advisory Agreement shall continue in
full force and effect, as amended hereby. In the event of any conflict between
the provisions of the Advisory Agreement and the provisions of this Amendment,
the provisions of this Amendment shall control.



--------------------------------------------------------------------------------




3. This Amendment (a) shall be binding upon the Parties and their respective
successors and assigns; (b) may be modified or amended only by a writing signed
by each of the Parties; (c) may be executed in several counterparts, and each
counterpart, when so executed and delivered, shall constitute an original
agreement, and all such separate counterparts shall constitute but one and the
same agreement; and (d) together with the Advisory Agreement, embodies the
entire agreement and understanding between the parties with respect to the
subject matter hereof and supersedes all prior agreements, consents and
understandings relating to such subject matter.
[Signature Page to Follow]





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties have caused this Amendment to be signed by their
respective duly authorized officers, effective as of the date set forth above.
 
 
 
 
 
 
 
HINES GLOBAL REIT PROPERTIES LP


By:
 
Hines Global REIT, Inc.,
 
 
its General Partner
 
 
 
 
 
By:
 
/s/ SHERRI W. SCHUGART
 
 
Name:
 
Sherri W. Schugart
 
 
Title:
 
President and Chief Executive Officer

 


 
 
 
 
 
HINES GLOBAL REIT ADVISORS LP


By:
 
Hines Global REIT Advisors GP LLC,
 
 
its General Partner
 
 
 
 
 
By:
 
/s/ SHERRI W. SCHUGART
 
 
Name:
 
Sherri W. Schugart
 
 
Title:
 
President and Chief Executive Officer





 
 
 
HINES GLOBAL REIT, INC.


 
 
By:
 
/s/ SHERRI W. SCHUGART
Name:
 
Sherri W. Schugart
Title:
 
President and Chief Executive Officer




